Case 8:18-cr-00468-GJH Document 168-1 Filed 10/03/19 Page 1 of 3

ATTACHMENT A
STIPULATION OF FACTS

fhe undersigned parties stipulate and agree thar if this case had proceeded to trial. this
Office would have proven the following facts bevond a reasonable doubt. The undersigned parties
also stipulate ain! agree that the following tacts do not encompass all of the evidence that would
fave hecn presenicd heed tis mation procecdcd to trict.

At all times relevant. the email address “Daniel.Druny @navy-milus” was a repistered
Yahoo, In¢.. emai! address and was not an email address on the official United States Navy email
domain. \ co-conspirator of Detendant SAULINA EADY (“SAULINA EADY”) established and
used this email address. authentic forms. titles. addresses. and other indicia in order to pose as
United States government contracting agents. Substantial parts of this fraud scheme. including but
not limited to email and telephone correspondence and counterfeit form creation. were conducted
from outside the United States. including but not limited to Nigeria. United States companies
(Victims 1.2. and 3. collectively reterred to as the “Victim Companies”). without prior payment.
shipped to SAULINA EADY's co-conspirators on the East Coast certain merchandise. including
large screen televisions. specialized communications equipment. cellular telephones. and
computers. As part of the West Coast operation, SAULINA EADY and her co-conspirators
received the merchandise in Calitornia. stored it in rental storage units in the Los Angeles.
California, area, and received cash proceeds after the merchandise was resold.

The Victim Companies

Victim | was a company headquartered in the State of Washington that provided wircless
voice and data services. Vietim 2 was a wholesale audio-video distributor and manulacturer’s
representative located in the Commonwealth of Virginia. Victim 3 was a cleared United States
defense contractor headquartered in the State of Maryland that designed. manufactured. and
marketed communications equipment, At least one victim company suffered substantial financial
hardship. including but not limited to the postponement of employee retirement plans or termination
of employment. as a result of the offense.

fhe Conspiracies

Beginning at least in or about October 2015. and continuing until at least in or about March
2017. in the District of Maryland and elsewhere. SAULINA EADY did knowingly conspire with
Peter Unakalu, Khalid Razaq (“Razaq™), Janet Sturmer (“Sturmer”), Brandon Ross
(“Ross”), Saul Eady (“Saul Eady”), Eunice Nkongho (“Nkongho”). and others to commit wire
traud. that is. to devise and intend to devise a scheme and artifice to defraud the Victim Companies.
and Tor obtaining money and property from the Victim Companies by means of false and fraudulent
pretenses. representations, and promises (“the scheme to defraud”). and, for the purpose of
execuuing and attempting to execute the scheme to defraud. to cause to be transmitted by means of
wire communicuuion, in interstate and foreign commerce. any writings. signs. signals. pictures, and
sounds. in violation of 18 U.S.C. 8 1343: and to commit mail fraud. that is. to devise and intend to
devise a scheme and artifice to defraud the Victim Companies. and for obtaining money and
property from the Victim Companies by means of false and fraudulent pretenses. representauions.
and promises. and. for the purpose of executing and attempting to execute the scheme to defraud.

10
Case 8:18-cr-00468-GJH Document 168-1 Filed 10/03/19 Page 2 of 3

to cause to be placed in any post office or authorized depository for mail matter. any matter and
thing whatever to be sent or delivered by the Postal Service. and to deposit and cause to be depasited
any matter and thing whatever to be sent or delivered by any private or commercial interstate carrier.
and to take and receive therefrom, any such matter and thing. and to knowingly cause to be delivered
hy mail and such carrier according to the direction thereon. and at the place at which it is directed
to be delivered by the person to whom it is addressed.

Ross. in coordination with Unakalu, recruited and involved SAULINA EADY and Saul
lady in the fraud scheme to receive and move the televisions fraudulently obtained from Vietim 2
oy this criminal organization. For example. on December 20, 2016. Sturmer shipped 24 stolen fat
screen televisions via Fedhs trom her residence in Virginia to SAULINA EADY in California. On
or about December 21. 2016. Sturmer shipped 26 stolen flat screen televisions via FedEx from her
residence in Virginia to SAULINA EADY in California. Between approximately December 28.
2016 and January 30. 2017. Sturmer and Razaq, using the alias “Tristen Olsen.” shipped stolen
‘lat sereen televisions from a storage unit in Virginia to SAULINA EADY in California, ostensibly
on behalf of the U.S. Department of Veterans Affairs. As an additional shipment example. on or
about February 2. 2017. as contirmed by FedEx video recordings and still images from the delivery.
SAULINA EADY. Saul Eady. and Ross accepted delivery of flat screen television from the
California Feds facility. Phe footage revealed Saul Eady loading televisions at the facility onto
U-Haul trucks. which were rented by Ross. while SAULINA EADY was in the office of the same

facility. In total. 305 televisions were delivered to and accepted by SAULINA EADY in California.

ledEx independently detected some indicia of fraud in these deliveries and held up some of
the deliveries. which SAULINA EADY disputed on-site and by calling the FedEx customer service
line to communicate that she needed the televisions delivered to her business. 188 televisions. with
a total value of $841,118. were intended for delivery to SAULINA EADY but were flagged by
Fede and later recovered by law enforcement. The shipping documents alleved that the televisions
were from the U.S. Department of Veterans Affairs. which law enforcement determined to be false.
and intended tor hospital services at an address in the Los Angeles area. However, the address of
the business provided in the paperwork revealed that no hospital services were located at that
address.

tollowing the sale of the televisions. Ross paid SAULINA EADY and Saul Eady in cash
tor their work in receiving and moving the televisions. The organization obtained approximately
2.109 televisions over the course of the scheme. and the quantity of televisions and loss attributable
to SAULINA EADY is 493 televisions with a value of at least S1.181.290.80, At least some of the
televisions transited through a shipping facility in Maryland. after a co-conspirator paid a Mars land-
based moving company to transport the televisions trom V irginia to California.

Based on bank records, surveillance footage. financial and business records from the Victim
Companies. and information from others. the actual and intended loss reasonably foreseeable to
SAULINA EADY was more than $550,000 but not more than $3.500,000,
Case 8:18-cr-00468-GJH Document 168-1 Filed 10/03/19 Page 3 of 3

SO STIPULATED: f
een aka ie fii & HR. ap ZB

 

deritifer R. Sv kes
Assistant United States Attornes

Aus — a Aaah Awulficialy—

Delendant

 

Mark JohaArroll, Esq.

Counsel for Defendant Ml lt
FoIRZAG “] Cn)

 
